Citation Nr: 0301795	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  98-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for status post 
fracture of the left wrist. 

2.  Entitlement to service connection for status post 
fracture of the left elbow. 

3.  Entitlement to service connection for status post 
fracture of the left shoulder.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from March 1946 to 
February 1949.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1997, by the New York, New York Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for status post fracture of the left wrist, left 
elbow and the left shoulder.  The notice of disagreement with 
that determination was received in November 1997.  
The statement of the case was issued in November 1997.  The 
substantive appeal was received in December 1997.  

In a May 1998 decision, the Board found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for cerebral dysfunction.  
The veteran was notified of that determination, and of his 
appellate rights, in a letter dated later in May 1998.  He 
has not filed a notice of disagreement as to that 
determination; therefore, that issue is not in proper 
appellate status and will not be addressed by the Board.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The record indicates that the veteran clearly and 
unmistakably fractured his left arm prior to entry into 
military service; thereby rebutting the presumption of 
soundness at induction.

3.  Service medical records are negative for any objective 
medical evidence showing an increase in the level of severity 
(aggravation) of the underlying pathology of the preexisting 
fractured left arm.  

4.  The veteran's current status post contusion of the left 
shoulder and elbow, including radiographic evidence of 
degenerative joint disease, are not shown by competent 
medical evidence to be related to active service.  

5.  The veteran's status post fracture of the left wrist 
cannot be attributed to his period of service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness on entrance into service is 
rebutted, and a left wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1111, 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  

2.  The presumption of soundness on entrance into service is 
rebutted, and a left elbow disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1131, 1132, 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  

3.  The presumption of soundness on entrance into service is 
rebutted, and a left shoulder disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1131, 1132, 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

A review of the service medical records reveals that, at the 
time of his enlistment examination in March 1946, the veteran 
gave a history of having fractured his left arm in 1938; all 
pertinent medical findings were negative on the examination.  
The veteran's history was not considered disqualifying from 
service.  The service medical records do not reflect any 
complaints or findings regarding the left arm during the 
veteran's period of active service.  On the occasion of his 
separation examination in February 1949, it was noted that 
the veteran had a fractured left wrist, elbow and shoulder 
with no complications or sequelae.  Examination revealed no 
deformity or limitation of motion of the left wrist, elbow or 
shoulder.  

Post service medical records dated in 1954 and 1961 reflect 
treatment primarily for a neurological evaluation.  These 
records do not reflect any complaints, findings or diagnosis 
of a left wrist, left elbow and left shoulder disorder.  The 
record is devoid of any treatment reports during the period 
from 1961 through 1986.  VA examinations in December 1986 and 
March 1987 consist of evaluation of a neurological disorder 
unrelated to the disabilities in question.  

The veteran's claim for residuals of a fractured wrist, elbow 
and shoulder was received in November 1996.  Submitted in 
support of his claim were duplicate VA medical records.  The 
veteran was afforded a VA examination in February 1997, at 
which time he complained of pain in the left shoulder, elbow 
and wrist.  It was noted that the veteran sustained a fall at 
work in 1950 resulting in injuries to his left shoulder, 
elbow and wrist.  He was taken to a local hospital where he 
was advised that he had a contusion to his left shoulder and 
elbow and a fracture of the left wrist.  It was further noted 
that the veteran underwent a closed reduction with casting of 
his left wrist followed by formal physical therapy.  He 
continued to have pain and discomfort in his left shoulder, 
elbow and wrist with activity and inclement weather.  
Examination of the left upper extremity included x-ray 
studies of the left shoulder, elbow and wrist, which revealed 
degenerative joint disease with evidence of post-traumatic 
injuries of the distal radius.  The pertinent diagnoses were 
status contusion of the left shoulder and elbow, and status 
post fracture of the left wrist.  

Received in November 1997 were VA medical records dated from 
August 1987 to September 1997, which show that the veteran 
received hospitalization and outpatient treatment for 
hypertension, arthritis, and other disabilities unrelated to 
the issues on appeal.  Additional treatment reports dated 
from November 1999 to July 2000 reflect treatment solely for 
arthritis of the knees and substance abuse.  These records do 
not reflect any clinical findings referable to the left 
wrist, elbow and shoulder.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the November 
1997 statement of the case (SOC) and the November 2002 
supplemental statement of the case (SSOC) provided to the 
veteran specifically satisfy the § 5103(a) requirement of the 
new statute since they clearly notified him of the evidence 
needed to substantiate his claims.  Also, in a letter dated 
in June 2002, he again was advised of the evidence needed to 
substantiate his claims. Furthermore, he also was informed of 
what evidence he was responsible for obtaining, himself, and 
what evidence VA would obtain on his behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2002) has been 
fulfilled, too, as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claims has 
been collected for review.  The clinical evidence of record 
contains sufficient information to evaluate the veteran's 
claims for service connection for a left wrist, elbow and 
shoulder disorders according to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Board is satisfied that the veteran has been adequately 
assisted in the development of his claims and that there are 
no outstanding pertinent records, which the RO has not 
obtained or attempted to obtain.  

The Board further notes that the VA examination report 
includes a history of the veteran's claimed disabilities, and 
specifically notes that the claims file (c-file) was reviewed 
in connection with that medical evaluation.  Accordingly, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Where there is a chronic disease shown as 
such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he or she entered into military 
service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111 and 1132; 38 C.F.R. § 
3.304(b). The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111; 38 C.F.R. 
§ 3.304(b).  

In determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  38 
C.F.R. § 3.304(b)(1). History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

As noted above, upon entry into service in March 1946, the 
veteran gave a history of a fracture of his left arm in 1938; 
it was noted that the left arm condition was not 
disqualifying.  No further entries were indicated in his 
service medical records.  Based upon this evidence, the Board 
finds the presumption of soundness has been rebutted by the 
contemporaneous clinical evidence and history recorded in 
service, and that the veteran's left arm disability existed 
prior to service.  In light of the conclusion that the 
presumption of soundness is rebutted, the next question 
becomes whether the veteran's left arm disorder worsened, or 
became aggravated, during service.  As noted above, there 
must be a showing that the veteran's underlying condition, as 
contrasted to the symptoms, increased in severity.  Further, 
in determining whether there was an increase in severity 
during service, the Board must look to all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

Following a review of the evidence, the Board concludes that 
the veteran's left arm disorder was not aggravated by 
service.  The service medical records are devoid of any 
complaints, findings or diagnoses of a left arm disorder; 
and, upon separation examination in February 1949, it was 
noted that there was no deformity or limitation of motion of 
the left wrist, elbow or shoulder.  Based on this evidence, 
it does not appear that the veteran aggravated his 
preexisting left arm disorder in service.  Moreover, the 
post-service evidence available does not suggest any increase 
in the underlying severity of the disorder during service.  
None of the post-service medical records demonstrate evidence 
that any current left arm disorder, including status post 
contusion of the left shoulder and elbow as well as status 
post fracture of the left wrist, was aggravated by service.  
In fact, there is no medical opinion of record suggesting 
that his current left arm disorders were aggravated by 
service.  Furthermore, at the February 1997 VA examination, 
the veteran reported that he sustained a fall at work in 1950 
that resulted in injuries to his left shoulder, elbow and 
wrist.  

After considering the available evidence pertaining to the 
nature and severity of the left arm disorder prior to 
service, during service, and after service, the Board finds 
that the veteran suffered fractures of the left arm prior to 
service as well as after service.  There is nothing to show 
that the underlying disability itself underwent any increase 
in severity during his period of active duty service.  The 
preponderance of the evidence is against a finding of any 
increase in severity during service.  Therefore, the Board 
finds that there was no evidence of permanent aggravation of 
the veteran's disability as a result of his military service.  
The Board also notes here that there is no evidence of any 
separate or different left arm disability, including a left 
shoulder, wrist or elbow disability, due to any injury during 
service.  

While the veteran may sincerely believe that his left wrist, 
shoulder and elbow disabilities are related to his active 
duty service, he is not competent to offer opinions as to 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Under the circumstances described above, while there is clear 
and unmistakable evidence that the veteran fractured his left 
arm prior to service, there is no credible evidence that he 
experienced any impairment of the left wrist, elbow or 
shoulder during any period of service, and there is no basis 
for linking the veteran's status post contusion of the left 
shoulder and elbow or his status fracture of the left wrist 
to service.  The absence of this link, or any evidence that 
the veteran sustained an left arm injury in service, makes it 
unnecessary to obtain a medical opinion regarding the 
etiology of the veteran's current disabilities, and permits 
the Board to enter its present conclusion that the 
preponderance of the evidence is against his claim.  
Accordingly, service connection for a left wrist, left elbow 
and left shoulder disorder disability is not warranted and 
the appeal in this regard must be denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
determination as to this issue.  Accordingly, service 
connection for a left wrist, left elbow and left shoulder 
disorder is not warranted.  

ORDER

Service connection for a left wrist disorder is denied.  

Service connection for a left elbow disorder is denied.  

Service connection for a left shoulder disorder is denied.  



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

